Citation Nr: 0322260	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  94-38 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction 
including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for loss of teeth 
including as secondary to Agent Orange exposure.

3.  Entitlement to service connection for tinea versicolor 
including as secondary to Agent Orange exposure.

4.  Entitlement to service connection for dizzy spells 
including as secondary to Agent Orange exposure.

5.  Entitlement to service connection for headaches including 
as secondary to Agent Orange exposure.

6.  Entitlement to service connection for an acquired 
psychiatric disorder including as secondary to Agent Orange 
exposure.

7.  Entitlement to service connection for hypertension 
including as secondary to Agent Orange exposure.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION


The veteran served on active duty from January 1968 to 
September 1969.  The Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico denied benefits 
sought in June 1994, and the veteran appealed.  


REMAND

Some development has been undertaken at the Board level.  
Namely, a VA skin disease examination was conducted in June 
2003.  Additional development had been contemplated at the 
Board level.  However, in the interim, the United States 
Court of Appeals for Veterans Claims (Court) rendered its 
decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir 2003), 2003 U.S. 
App. LEXIS 8275 (May 1, 2003).  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The AOJ should send the veteran a 
VCAA letter.

2.  The AOJ should schedule the veteran 
for a VA examination(s) to determine the 
nature and etiology of any hypertension, 
sexual dysfunction, loss of teeth, 
headaches, and psychiatric disorder.  
All indicated tests and studies should 
be performed and all findings must be 
reported in detail.  The claims folder 
should be made available to the 
examiners prior to the examination(s).

3.  The RO should consider each claim 
which there has been evidence received 
for since the RO's last rating activity 
on them.  The Board notes that there was 
a VA skin examination in June 2003.

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


